DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are pending in the application.	
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file (JP2020-201291   12/03/2020   Japan).
Information Disclosure Statement
The information Disclosure Statement (IDS) Form PTO-1449, filed 10/05/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosed therein was considered by the examiner.
Drawings
The drawings submitted on 08/26/2021. These drawings are review and accepted by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-3, 8-13, 18-20 are vague and indefinite because it recites the limitation “the k-th first memory cell”. There is no defined the k-th value, so the claim remain vague and indefinite. Claims 4-7, 14-17 are depend from claims 1, 11 and therefore contain the same.
Claims 1, 11 recites the limitation "the k-th first memory cell" in claims 1, 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 11-13 are rejected under both 35 U.S.C. 102(a)(1) as being anticipated by FUTATSUYAMA et al (US 2018/0277565 A1 hereinafter “Futatsuyama”).
Regarding Independent Claim 1, Futatsuyama, for example in Figs. 1-29, discloses a semiconductor storage device (see for example in Figs. 1-13 related in Figs. 14-29) comprising: a semiconductor pillar (see for example in Figs. 3-13 related in Figs. 1-2, 14-29); a first string provided on a first side of the pillar (e.g., 50o/50e; in Figs. 2-13 related in Figs. 1, 14-29) and having a plurality of first memory cells connected in series (see for example in Figs. 2-13 related in Figs.1, 14-29); first word lines respectively connected to the plurality of first memory cells (e.g., WLo/WLe; in Figs. 2-13 related in Figs. 1, 14-29); a second string provided on a second side opposite to the first side with respect to the pillar (e.g., 50e/50o; in Figs. 2-13 related in Figs. 1, 14-29) and having a plurality of second memory cells connected in series (see for example in Figs. 2-13 related in Figs.1, 14-29); and second word lines respectively connected to the plurality of second memory cells (e.g., WLe/WLo; in Figs. 2-13 related in Figs. 1, 14-29), wherein each of the first memory cells faces (see for example in Figs. 2-13 related in Figs.1, 14-29), and shares a channel with, one of the second memory cells (see for example in Figs. 7, 9 related in Figs. 1-6, 8, 10-29; see paragraph [0087][0091]), and when reading data of the k-th first memory cell in the first string (e.g., 50o/50e; in Figs. 2-13 related in Figs. 1, 14-29), in an initial operation of a read operation (see for example in Fig. 14 related in Figs.1-13, 15-29), a voltage level of the first word line connected to the k-th first memory cell reaches a first voltage at a first timing (see for example in Fig. 14 related in Figs.1-13, 15-29), and a voltage level of the second word line connected to at least one of the second memory cells other than the k-th second memory cell in the second string facing the k-th first memory cell reaches the first voltage at a second timing that is later than the first timing (see for example in Figs. 2-14 related in Figs.1, 15-29).  
For apparatus claims 1-10, MPEP 2112.01(I) instructs examiners, “When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed inherent.” Futatsuyama et al. disclose an substantially identical semiconductor memory device; the recited functions are presumed inherent.
This presumption is rebuttable by applicant either (1) showing the prior art device and claimed device are not the same or (2) proving prior art device does not possess the claimed functions. In re Ludtke, 441 F.2d 660, 664 (CCPA 1971); see MPEP 2112.01(I)(quoting In re Spada, 911 F.2d 705, 709 for “When the PTO shows a sound basis for believing that the products of the application and the prior art are the same, the applicant has the burden of showing that they are not.”). Applicants are reminded that argument of counsel is not evidence (see MPEP 2145(I)).
Regarding claim 2, Futatsuyama, for example in Figs. 1-29, discloses wherein in the initial operation (see for example in Fig. 14 related in Figs.1-13, 15-29), a rate of voltage increase in the second word line connected to said at least one of the second memory cells is less than the rate of voltage increase in the first word line connected to the k-th first memory cell (see for example in Fig. 14 related in Figs.1-13, 15-29, as discussed above).  
Regarding claim 3, Futatsuyama, for example in Figs. 1-29, discloses wherein in the initial operation (see for example in Fig. 14 related in Figs.1-13, 15-29, as discussed above), a voltage increase in the second word line connected to said at least one of the second memory cells is started at a later time than the voltage increase in the first word line connected to the k-th first memory cell (see for example in Fig. 14 related in Figs.1-13, 15-29, as discussed above).  
Regarding Independent Claim 11, Futatsuyama, for example in Figs. 1-29, discloses a method of performing a read operation (see for example in Fig. 14 related in Figs. 1-13, 15-29) in semiconductor storage device (see for example in Figs. 1-13 related in Figs. 14-29) that includes a semiconductor pillar (see for example in Figs. 3-13 related in Figs. 1-2, 14-29), a first string provided on a first side of the pillar (e.g., 50o/50e; in Figs. 2-13 related in Figs. 1, 14-29) and having a plurality of first memory cells connected in series (see for example in Figs. 2-13 related in Figs.1, 14-29), first word lines respectively connected to the plurality of first memory cells (e.g., WLo/WLe; in Figs. 2-13 related in Figs. 1, 14-29), a second string provided on a second side opposite to the first side with respect to the pillar (e.g., 50o/50e; in Figs. 2-13 related in Figs. 1, 14-29) and having a plurality of second memory cells connected in series (see for example in Figs. 2-13 related in Figs.1, 14-29), and second word lines respectively connected to the plurality of second memory cells (e.g., WLe/WLo; in Figs. 2-13 related in Figs. 1, 14-29), wherein each of the first memory cells faces, and shares a channel with (see for example in Figs. 7, 9 related in Figs. 1-6, 8, 10-29; see paragraph [0087][0091]), one of the second memory cells, said method comprising: in an initial operation of a read operation to read data of the k-th first memory cell in the first string (.g., 50o/50e; in Figs. 2-13 related in Figs. 1, 14-29), increasing a voltage level of the first word line connected to the k-th first memory cell so that the first word line reaches a first voltage at a first timing (see for example in Fig. 14 related in Figs.1-13, 15-29); and increasing a voltage level of the second word line connected to at least one of the second memory cells other than the k-th second memory cell in the second string facing the k-th first memory cell (see for example in Figs. 2-14 related in Figs.1, 15-29), so that the second word line reaches the first voltage at a second timing that is later than the first timing (see for example in Figs. 2-14 related in Figs.1, 15-29).  
For method claims 11-20, MPEP 2112.02(I) instructs examiners, “When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process.” Per MPEP 2112.02(I), Futatsuyama et al.’s substantially identical device is assumed to inherently perform the claimed process. see also, MPEP Foreword (“[T]he Manual contains instructions to examiners, as well as other material in the nature of information and interpretation, and outlines the current procedures which the examiners are required or authorized to follow in appropriate cases in the normal examination of a patent application.”).
This presumption is rebuttable by applicant either (1) showing the prior art device and claimed device are not the same or (2) proving prior art device does not possess the claimed functions. In re Ludtke, 441 F.2d 660, 664 (CCPA 1971); see MPEP 2112.01(I)(quoting In re Spada, 911 F.2d 705, 709 for “When the PTO shows a sound basis for believing that the products of the application and the prior art are the same, the applicant has the burden of showing that they are not.”). Applicants are reminded that argument of counsel is not evidence (see MPEP 2145(I)).
Regarding claim 12, Futatsuyama, for example in Figs.1-29, discloses wherein in the initial operation, a rate of voltage increase in the second word line connected to said at least one of the second memory cells (see for example in Figs. 2-14 related in Figs.1, 15-29) is less than the rate of voltage increase in the first word line connected to the k-th first memory cell (see for example in Figs. 2-14 related in Figs.1, 15-29).  
Regarding claim 13, Futatsuyama, for example in Figs. 1-29, discloses wherein in the initial operation, the voltage level increase in the second word line connected to said at least one of the second memory cells (see for example in Figs. 2-14 related in Figs.1, 15-29) is started at a later time than the voltage level increase in the first word line connected to the k-th first memory cell (see for example in Figs. 2-14 related in Figs.1, 15-29).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over FUTATSUYAMA et al (US 2018/0277565 A1 hereinafter “Futatsuyama_1”) in view of Futatsuyama et al (US 20170271021 A1 hereinafter “Futatsuyama_2”).
Regarding claim 4, Futatsuyama_1, for example in Figs.1-29, discloses the claimed invention as discussed above. However, Futatsuyama_1 is silent with regard further comprising: a first voltage supply circuit connected to the first word lines; a second voltage supply circuit connected to the second word lines; and a boost drive circuit configured to control the first voltage supply circuit and the second voltage supply circuit.  
In the same field of endeavor, Futatsuyama_2, for example in Figs. 1-21, discloses further comprising: a first voltage supply circuit connected to the first word lines (see for example in Fig. 1 related in Figs. 2-21); a second voltage supply circuit connected to the second word lines (see for example in Fig. 1 related in Figs. 2-21); and a boost drive circuit configured to control the first voltage supply circuit and the second voltage supply circuit (see for example in Fig. 1 related in Figs. 2-21).  
It would have been obvious before the effective filling date of the claimed invention was made to a person having ordinary skill in the art to modify the teaching of Futatsuyama_1 such as semiconductor memory device (see for example in Figs.1-29 of Futatsuyama_1) by incorporating the teaching of Futatsuyama_2 such as semiconductor memory device (see for example in Figs. 1-21), for the purpose of controlling the reading in which a positive voltage is applied to the bit line, first, second, third, and fourth voltages applied to the first, second, third, and fourth conductive layers, respectively, wherein the first voltage and the third voltage are higher than each of the second voltage and the fourth voltage, and the third voltage is higher than the first voltage (Futatsuyama_2, see Abstract).
Regarding claim 14, the above Futatsuyama_1/Futatsuyama_2, the combination disclose wherein the semiconductor storage device further includes: a first voltage supply circuit connected to the first word lines (see for example in Fig. 1 related in Figs. 2-21 of Futatsuyama_2 with Figs. 1-29 of Futatsuyama_1); a second voltage supply circuit connected to the second word lines; and a boost drive circuit configured to control the first voltage supply circuit and the second voltage supply circuit (see for example in Fig. 1 related in Figs. 2-21 of Futatsuyama_2 with Figs. 1-29 of Futatsuyama_1).  
Claims 5-10, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over FUTATSUYAMA et al (US 2018/0277565 A1 hereinafter “Futatsuyama_1”) in view of Futatsuyama et al (US 20170271021 A1 hereinafter “Futatsuyama_2”) and further in view of MAEDA (US 2012/0134210 A1 hereinafter “Maeda”).
Regarding claim 5, the above Futatsuyama_1/Futatsuyama_2, the combination disclose the claimed invention as discussed above. However, the above Futatsuyama_1/Futatsuyama_2 are silent with regard to wherein the boost drive circuit supplies clock signals having different frequencies to the first voltage supply circuit and the second voltage supply circuit, respectively.  
In the same field of endeavor, Maeda, for example in Figs. 1-33, discloses wherein the boost drive circuit (e.g., 203; in Fig. 1 related in Figs. 2-33) supplies clock signals having different frequencies (e.g., 101; in Fig. 9A related in Figs. 1-8, 10-33) to the first voltage supply circuit and the second voltage supply circuit, respectively (see for example in Figs. 17 related in Figs. 1-16, 18-33).  
It would have been obvious before the effective filling date of the claimed invention was made to a person having ordinary skill in the art to modify the teaching of Futatsuyama_1 such as semiconductor memory device (see for example in Figs.1-29 of Futatsuyama_1) and the teaching of Futatsuyama_2 such as semiconductor memory device (see for example in Figs. 1-21) by incorporating the teaching of Maeda such as nonvolatile semiconductor memory device (see for example in Figs. 1-33 of Maeda), for the purpose of controlling the control circuit applies a third voltage lower than the first voltage by a certain value to a drain-side select gate line and a source-side select gate line, thereby performing the erase operation in the first sub-block. The control circuit applies, in a second sub-block existing in an identical memory block to the selected sub-block, a fourth voltage substantially identical to the first voltage to the drain side select gate line and the source side select gate line, thereby not performing the erase operation in the second sub-block (Maeda, see Abstract).
Regarding claim 6, the above Futatsuyama_1/Futatsuyama_2/Maeda, the combination disclose further comprising: a first transistor between a power supply and the first word lines (see for example in Figs. 1-29 of Futatsuyama_1 with Figs. 1-21 of Futatsuyama_2 and see also in Figs. 1-33 of Maeda, as discussed above); and a second transistor between the power supply and the second word lines (see for example in Figs. 1-29 of Futatsuyama_1 with Figs. 1-21 of Futatsuyama_2 and see also in Figs. 1-33 of Maeda, as discussed above).  
 	Regarding claim 7, the above Futatsuyama_1/Futatsuyama_2/Maeda, the combination disclose wherein a control voltage is supplied to the gate terminal of the second transistor to turn on the second transistor at a later time (see for example in Figs. 1-29 of Futatsuyama_1 with Figs. 1-21 of Futatsuyama_2 and see also in Figs. 1-33 of Maeda, as discussed above) than when a control voltage is supplied to the gate terminal of the second transistor to turn on the second transistor (see for example in Figs. 1-29 of Futatsuyama_1 with Figs. 1-21 of Futatsuyama_2 and see also in Figs. 1-33 of Maeda, as discussed above).  
Regarding claim 8, the above Futatsuyama_1/Futatsuyama_2/Maeda, the combination disclose further comprising: a resistor between a power supply and the second word line connected to said at least one of the second memory cells (see for example in Figs. 1-29 of Futatsuyama_1 with Figs. 1-21 of Futatsuyama_2 and see also in Figs. 1-33 of Maeda, as discussed above), wherein a first resistance between the power supply and the second word line connected to said at least one of the second memory cells (see for example in Figs. 1-29 of Futatsuyama_1 with Figs. 1-21 of Futatsuyama_2 and see also in Figs. 1-33 of Maeda, as discussed above) is greater than a second resistance between the power supply and the first word line connected to the k-th first memory cell by the first resistance by a third resistance, which is equal to a resistance of the resistor (see for example in Figs. 1-29 of Futatsuyama_1 with Figs. 1-21 of Futatsuyama_2 and see also in Figs. 1-33 of Maeda, as discussed above).  
Regarding claim 9, the above Futatsuyama_1/Futatsuyama_2/Maeda, the combination disclose wherein in the initial operation, the voltage level of the second word line connected to said at least one of the second memory cells reaches the first voltage (see for example in Figs. 1-29 of Futatsuyama_1 with Figs. 1-21 of Futatsuyama_2 and see also in Figs. 1-33 of Maeda, as discussed above) before the voltage level of the first word line connected to the k-th first memory cell drops from the first voltage and reaches a read voltage (see for example in Figs. 1-29 of Futatsuyama_1 with Figs. 1-21 of Futatsuyama_2 and see also in Figs. 1-33 of Maeda, as discussed above).  
Regarding claim 10, the above Futatsuyama_1/Futatsuyama_2/Maeda, the combination disclose wherein the voltage level of the first word line connected to the k-th first memory cell (see for example in Figs. 1-29 of Futatsuyama_1 with Figs. 1-21 of Futatsuyama_2 and see also in Figs. 1-33 of Maeda, as discussed above) drops from the first voltage, and at the same time, the voltage level of the second word line connected to the k-th second memory cell drops to a negative voltage (see for example in Figs. 1-29 of Futatsuyama_1 with Figs. 1-21 of Futatsuyama_2 and see also in Figs. 1-33 of Maeda, as discussed above).  
Regarding claim 15 the above Futatsuyama_1/Futatsuyama_2/Maeda, the combination disclose wherein the boost drive circuit supplies clock signals having different frequencies to the first voltage supply circuit and the second voltage supply circuit, respectively (see for example in Figs. 1-29 of Futatsuyama_1 with Figs. 1-21 of Futatsuyama_2 and see also in Figs. 1-33 of Maeda, as discussed above).  
Regarding claim 16, the above Futatsuyama_1/Futatsuyama_2/Maeda, the combination disclose wherein the semiconductor storage device further includes: a first transistor between a power supply and the first word lines (see for example in Figs. 1-29 of Futatsuyama_1 with Figs. 1-21 of Futatsuyama_2 and see also in Figs. 1-33 of Maeda, as discussed above); and a second transistor between the power supply and the second word lines (see for example in Figs. 1-29 of Futatsuyama_1 with Figs. 1-21 of Futatsuyama_2 and see also in Figs. 1-33 of Maeda, as discussed above).  
Regarding claim 17, the above Futatsuyama_1/Futatsuyama_2/Maeda, the combination disclose wherein a control voltage is supplied to the gate terminal of the second transistor to turn on the second transistor (see for example in Figs. 1-29 of Futatsuyama_1 with Figs. 1-21 of Futatsuyama_2 and see also in Figs. 1-33 of Maeda, as discussed above) at a later time than when a control voltage is supplied to the gate terminal of the second transistor to turn on the second transistor (see for example in Figs. 1-29 of Futatsuyama_1 with Figs. 1-21 of Futatsuyama_2 and see also in Figs. 1-33 of Maeda, as discussed above).  
Regarding claim 18, the above Futatsuyama_1/Futatsuyama_2/Maeda, the combination disclose wherein the semiconductor storage device further includes: a resistor between a power supply and the second word line connected to said at least one of the second memory cells (see for example in Figs. 1-29 of Futatsuyama_1 with Figs. 1-21 of Futatsuyama_2 and see also in Figs. 1-33 of Maeda, as discussed above), wherein a first resistance between the power supply and the second word line connected to said at least one of the second memory cells is greater than a second resistance between the power supply (see for example in Figs. 1-29 of Futatsuyama_1 with Figs. 1-21 of Futatsuyama_2 and see also in Figs. 1-33 of Maeda, as discussed above) and the first word line connected to the k-th first memory cell by the first resistance by a third resistance, which is equal to a resistance of the resistor (see for example in Figs. 1-29 of Futatsuyama_1 with Figs. 1-21 of Futatsuyama_2 and see also in Figs. 1-33 of Maeda, as discussed above).  
Regarding claim 19, the above Futatsuyama_1/Futatsuyama_2/Maeda, the combination disclose wherein in the initial operation, the voltage level of the second word line connected to said at least one of the second memory cells reaches the first voltage (see for example in Figs. 1-29 of Futatsuyama_1 with Figs. 1-21 of Futatsuyama_2 and see also in Figs. 1-33 of Maeda, as discussed above) before the voltage level of the first word line connected to the k-th first memory cell drops from the first voltage and reaches a read voltage (see for example in Figs. 1-29 of Futatsuyama_1 with Figs. 1-21 of Futatsuyama_2 and see also in Figs. 1-33 of Maeda, as discussed above).  
Regarding claim 20, the above Futatsuyama_1/Futatsuyama_2/Maeda, the combination disclose further comprising: decreasing the voltage level of the first word line connected to the k-th first memory cell from the first voltage to a lower voltage (see for example in Figs. 1-29 of Futatsuyama_1 with Figs. 1-21 of Futatsuyama_2 and see also in Figs. 1-33 of Maeda, as discussed above), and at the same time, decreasing the voltage level of the second word line connected to the k-th second memory cell to a negative voltage (see for example in Figs. 1-29 of Futatsuyama_1 with Figs. 1-21 of Futatsuyama_2 and see also in Figs. 1-33 of Maeda, as discussed above).  
Applicant are reminded that when presenting amendments to claims. In order to be fully responsive, an attempt should be made to point out the patentable novelty (see MPEP 714.04). Additionally, Applicant should point out where and/or how the originally filed disclosure supports the amendment(s) (see MPEP 2163 (II)(A)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THA-O H BUI whose telephone number is (571)270-7357. The examiner can normally be reached M-F 7:00AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER SOFOCLEOUS can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THA-O H BUI/Primary Examiner, Art Unit 2825